Case 0:20-cv-62109-CMA Document 1 Entered on FLSD Docket 10/15/2020 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

                              CASE NO.: __________________ CIV
                             STATE CASE NO.: CACE 20-15051 (12)

 NELSON GARCIA,
      Plaintiff,
 vs.

 TARGET CORPORATION,
     Defendant.

 _____________________________/

                          DEFENDANT TARGET CORPORATION'S
                                NOTICE OF REMOVAL

        Defendant, TARGET CORPORATION, by and through its undersigned counsel, and

 pursuant to 28 U.S.C. § 1441 and§ 1446, hereby gives notice of the removal to this Court of the

 case styled, Nelson Garcia v. TARGET CORPORATION, filed in the Circuit Court of the

 Seventeenth Judicial Circuit in and for Broward County, Florida, Case No.: 20-15051 (12). As

 grounds for this removal, the Defendant states the following:

 1.     Target Corporation is a Defendant in a civil action brought against it in the Circuit Court

 of the Seventeenth Judicial Circuit in and for Broward County, Florida, styled Garcia v. TARGET

 CORPORATION, Case No.: 20-15051 (12). See Pl.’s Compl. attached as Defendant’s Exhibit "A."

 2.     In the Complaint, the Plaintiff GARCIA alleges that on or about July 14, 2018, he was an

 invitee at the TARGET store located at 16901 Miramar Parkway in Miramar, Florida when he

 proceeded to use TARGET’s restroom. Id. As Plaintiff proceeded to make use of the restroom and

 sat down on the toilet, he fell and sustained injuries allegedly due to a defective toilet seat. Id.

 Plaintiff has brought a cause of action for negligence against TARGET as a result of such incident.

 Id.

 3.     The aforementioned action is one over which this Court has original jurisdiction under the
Case 0:20-cv-62109-CMA Document 1 Entered on FLSD Docket 10/15/2020 Page 2 of 8




 provisions of 28 U.S.C. §1332, and is one which may be removed to this Court by the Defendant

 Target Corporation herein, pursuant to 28 U.S.C. §§ 1441 and 1446. See Darden v. Ford

 Consumer Fin. Co., Inc., 200 F. 3d 753,755 (11th Cir. 2000) (Removal jurisdiction exists only

 where the district court would have had original jurisdiction over the action).

 4.     The Plaintiff’s claim could have been filed in federal court originally, in that (a) it is an

 action between citizens of different states; and (b) it is a civil action in which the amount in

 controversy exceeds the sum of $75,000.00, exclusive of interest and costs. See 28 U.S.C. §

 1332(a).

                                      Complete Diversity Exists

 5.     Diversity exists between the parties as:

            a. The Plaintiff is not a Minnesota citizen: The Plaintiff's Complaint is silent as to

                his State of citizenship and only indicates that he is a resident of Miami-Dade

                County, Florida. See Exhibit A. See Taylor v. Appleton, 30 F. 3d 1365,1367 (11th

                Cir. 1994) (Citizenship, not residence, is the key fact that must be alleged in the

                complaint to establish diversity for a natural person); see also 13B Wright, Miller

                & Cooper, Federal Practice and Procedure: Jurisdiction 2d § 3602 (1984 & Supp.

                2008). Velazquez v. Advance Stores Co., Inc., No. 13-60740-CIV, 2013 WL

                2005697, at *1 n.1 (S.D. Fla. May 15, 2013) (residency is not the equivalent of

                citizenship for diversity purposes).

                Accordingly, Counsel for the Defendant did a background investigation on the

                Plaintiff to determine his citizenship. The results of this investigation, which were

                received on October 6, 2020 reflect the Plaintiff’s current address and all of his

                prior addresses since 1989 and yielded no addresses within the State of Minnesota.
Case 0:20-cv-62109-CMA Document 1 Entered on FLSD Docket 10/15/2020 Page 3 of 8




                See Aff. of Thomas W. Paradise, Esquire attached as Defendant’s Exhibit “B.”

            b. Defendant Target Corporation is a citizen of the State of Minnesota: TARGET

                CORPORATION is a foreign, for profit corporation registered in the State of

                Minnesota with its headquarters located in Minneapolis, Minnesota. See Exhibit

                “B.”

                         The Amount in Controversy Exceeds $75,000.00

 6.     The matter in controversy exceeds the sum or value of $75,000.00, exclusive of interest,

 costs and attorney's fees.

 7.     In this Complaint, the Plaintiff alleges damages in excess of $30,000.00, but with no dollar

 value affixed to any of the items of damages being claimed. See Exhibit "A."

 8.     When it is not apparent from the face of the Complaint that the jurisdictional amount is

 met, the Court can consider “other papers” received by the defendant to determine if the case is

 removable. See 28 U.S.C.A. § 1446(b); Bermudez v. Wal-mart Stores Texas, LLC. aka Walmart

 Supercenter #470, No. C–10–127, 2010 WL 2486868 at 3 (S.D.Tex. 2010); Foster v. The Home

 Depot Inc., No. Civ.A. 05-CV-1999, 2006 WL 470596 at 2 (E.D.Pa. 2006); Stramel v. GE Capital

 Small Bus. Fin. Corp., 955 F. Supp. 65, 68 (E.D.Tex. 1997).

 9.     Courts have held that responses to requests for admissions, settlement offers, and other

 correspondence between parties can be ‘other paper’ under 28 U.S.C. § 1446(b). Wilson v. Target

 Corp., 2010 WL 3632794 (S.D.Fla. 2010), citing Lowery v. Ala. Power Co., 483 F. 3d 1184, 121

 n. 62 (11th Cir. 2007) (discussion of the judicial development of the term “other paper”); Addo v.

 Globe Life & Accident Ins. Co., 230F. 2d 779, 780 (11th Cir. 1989) (response to request for

 admissions).

 10.    Medical bills also constitute “other papers.” See Bermudez, 2010 WL 2486868 at 3.
Case 0:20-cv-62109-CMA Document 1 Entered on FLSD Docket 10/15/2020 Page 4 of 8




 11.    In this case, the Plaintiff is alleging that as a result of the subject incident he sustained

 multiple injuries to his neck, back, hips, and right knee. The injury to his right knee included a tear

 involving the posterior horn of the medial meniscus, joint effusion, and increased marrow signal

 involving the lateral and medial tibial plateau with a differential consideration including bone

 bruise, contusion and an impacted fracture.

 12.    A review of Plaintiff’s medical records also show that he underwent a surgical procedure

 (right knee arthroscopy with partial medial and partial lateral meniscectomy and chondroplasty

 debridement) to his right knee on December 4, 2018, as a result of injuries he contends were

 sustained during the TARGET incident. See Exhibit “B.”

 13.    Prior to the commencement of litigation Plaintiff’s Counsel provided the Defendant with

 Plaintiff’s past medical bills, which amount to approximately $104,062.60. See Exhibit “B.”

 Additionally, Plaintiff’s past medical bills do not account for any monetary compensation related

 to probable pain and suffering in the past and future and future medical care that could potentially

 be awarded to the Plaintiff by a jury.

 14.    The undersigned counsel for TARGET has had an opportunity to review the

 aforementioned medical bills and pre-suit correspondence from Plaintiff’s Counsel, and attests to

 the fact that if awarded, the value of the Plaintiff’s claimed injuries would exceed the jurisdictional

 requirements of this Court. See Exhibit "B;" see also Black v. State Farm Mutual Automobile Ins.

 Co., No. 10–80996–CIV, 2010 WL 4340281 at *1 (S.D. Fla. Oct. 22,2010) citing Pretka v. Kolter

 City Plaza II, Inc., 608 F. 3d 744, 755 (11th Cir. 2010) (“A defendant may introduce its own

 affidavits, declarations, or other documentation to meet its burden” of establishing jurisdiction).

 15.    Moreover, prior to the filing of this lawsuit, TARGET received a demand letter from

 Plaintiff’s counsel dated August 12, 2019, setting forth a settlement demand well in excess of the
Case 0:20-cv-62109-CMA Document 1 Entered on FLSD Docket 10/15/2020 Page 5 of 8




 $75,000.00 amount in controversy requirement. See Exhibit “B.”

 16.    In order to establish that the amount in controversy exceeds the jurisdictional requirements

 of the Court, a defendant can also meet its "jurisdictional burden of establishing the amount in

 controversy based on information received from the Plaintiffs in the pre-suit demand package

 [that] ... reflects an honest assessment of damages by Plaintiffs because it is based on medical

 records provided by the Plaintiff." Katz v. J.C. Penney Corp., Inc., No. 09-CV-60067, 2009 WL

 1532129, *5 (S.D. Fla. June 1, 2009). In Katz, the defendant removed the case to Federal Court

 based on its "valuation of the jurisdictional amount through examining the medical records

 provided by the Plaintiff in her [pre-suit] demand package." Id. at *3.

 17.    "The Court gives preference to Plaintiff's own assessment of the value of her case." Black

 v. State Farm Mut. Auto. Ins. Co., No.: 10-80996-CIV, 2010 WL 4340281, *2 (S.D. Fla. Oct 22,

 2010). Although pre-suit settlement offers standing alone may not be determinative of the amount

 in controversy in any given case, when it is not apparent from the face of the Complaint that the

 jurisdictional amount is met, the Court can consider "other papers" received by the defendant to

 determine if the case is removable. See Wilson v. Target Corporation, No. 10-80451-CIV, 2010

 WL 3632794 (S.D. Fla. Sept. 14, 2010); Jade East Towers Developers v. Nationwide Mutual Ins.

 Co., 936 F. Supp. 890 (N.D. Fla. 1996).

 18.    Based on: the types of injuries suffered by the Plaintiff and the medical treatment

 (including related surgery) rendered allegedly as a result of the subject incident as indicated in the

 medical records; Plaintiff’s past medical bills amounting to approximately $104,062.60; and

 Plaintiff’s pre-suit demand which by far exceeds the $75,000.00 jurisdictional threshold of this

 Court, the Defendant has provided the necessary “other paper” which allows Target and the Court

 to ascertain that the amount in controversy exceeds the $75,000 jurisdictional value.
Case 0:20-cv-62109-CMA Document 1 Entered on FLSD Docket 10/15/2020 Page 6 of 8




                         Removal is Timely pursuant to 28 U.S.C. § 1446(b)

 19.      28 U.S.C. § 1446(b) states in pertinent part that: “if the case stated by the initial pleading

 is not removable, a notice of removal may be filed within thirty days after receipt by the defendant,

 through service or otherwise, of a copy of an amended pleading, motion, order or other paper from

 which it may first be ascertained that the case is one which is or has become removable.”

 20.    Although a defendant may utilize information from a demand letter to support removal, it

 does not trigger the running of the thirty-day period under Section 1446(b). Jade E. Towers

 Developers v. Nationwide Mut. Ins. Co., 936 F. Supp. 890 (N.D. Fla. 1996). The thirty-day time

 period in which a defendant must remove a case starts to run from defendant’s receipt of initial

 pleading only when that pleading affirmatively reveals on its face that the plaintiff is seeking

 damages in excess of minimum jurisdictional amount of federal courts. Lambertson v. Go Fit,

 LLC, 918 F. Supp. 2d 1283 (S.D. Fla. 2013), citing Chapman v. Powermatic, Inc., 969 F. 2d 160

 (5th Cir. 1992). This rule promotes certainty and judicial efficiency by not requiring courts to

 inquire into what a particular defendant may or may not subjectively know. Chapman at 163. The

 policies regarding removal counsel against adopting a rule that would impute knowledge of pre-

 suit documents to defendants; congress has made clear its intent that defendants must be

 circumspect in deciding whether to remove a case. Lambertson at 1286, citing Village Square

 Condo. of Orlando, Inc. v. Nationwide Mut. Fire Ins. Co., 2009 WL 4855700 (M.D. Fla. 2009)

 (citing 28 U.S.C. § 1447 (c)). “As other courts have recognized, if pre-suit documents were allowed

 to trigger the thirty-day limitation in 28 U.S.C. 1446(b), defendants would be forced to guess as to

 an action’s removability, thus encouraging premature, and often unwarranted, removal requests.”

 Lambertson at 1286, citing Village Square Condo. of Orlando, Inc., 2009 WL 4855700 at *4.
Case 0:20-cv-62109-CMA Document 1 Entered on FLSD Docket 10/15/2020 Page 7 of 8




 21.    The Plaintiff’s Complaint was served upon the Defendant TARGET CORPORATION on

 September 16, 2020. The Complaint is silent as to the Plaintiff’s citizenship. See Exhibit “A”.

 TARGET thereafter attempted to investigate Plaintiff’s citizenship independently by means of a

 background investigation. On October 7, 2020 TARGET received the results of this background

 investigation, which showed that none of Plaintiff’s addresses for more than twenty years have

 been within the state of Minnesota. See Exhibit “B”. As such, October 7, 2020 is when TARGET

 was put on notice that diversity jurisdiction exists in this matter.

 22.    Therefore, this Notice of Removal is timely filed and without waiver by Target, pursuant

 to 28 U.S.C. § 1446(b).

                                           Procedural Matters

 23.    Venue in this Court is proper pursuant to 28 U.S.C. § 1441 (a) and Local Rule 3.1 because

 this action is being removed from state court in which it was originally filed, the Circuit Court of

 the Seventeenth Judicial Circuit in and for Broward County, Florida.

 24.    Target will give written notice of the filing of this notice as required by 28 U.S.C. §

 1446(d). A copy of this notice will be filed with the Clerk of the Court for the Seventeenth Judicial

 Circuit, in and for Broward County, Florida, as required by 28 U.S.C. § 1446(d).

 25.    Copies of pleadings and filings made in the Circuit Court Case No.: 20-15051 (12) are

 attached hereto and made a part hereof as Composite Exhibit "C."




                                   CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically

 filed with the Clerk of the Court using CM/ECF on October 15, 2020 to:
Case 0:20-cv-62109-CMA Document 1 Entered on FLSD Docket 10/15/2020 Page 8 of 8




 Joseph Nusbaum, Esquire
 137 West Royal Palm Road
 Boca Raton, FL 33432
 joe@lawbni.com
 Attorney for the Plaintiff, Nelson Garcia


                                             VERNIS & BOWLING OF BROWARD, P.A.
                                             5821 Hollywood Blvd.
                                             Hollywood, FL 33021
                                             Ph: (954) 927-5330
                                             Fax: (954) 927-5320
                                             Attorneys for Defendant, Target Corporation

                                             By:   /s/ Megan Pariti
                                                   Megan Pariti, Esquire
                                                   Florida Bar No.: 1002533
                                                   MPariti@Florida-Law.com
                                                   SGalvan@Florida-Law.com

                                                   Thomas. W. Paradise, Esquire
                                                   Florida Bar No.: 907235
                                                   TParadise@Florida-Law.com
                                                   Agarwood@Florida-Law.com
